DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  The Action is responsive to Applicant’s Remarks/Arguments filed December 31, 2020.
3.  In view of a thorough search and examination of the present application and, in light of the following:
Prosecution histories of the parent applications of the instant application 15266177, filed 9/15/2016 and U.S. Patent 10338961 issued 7/2/2019; and 14/089588, filed 11/25/2013 and U.S. Patent 9449018 issued 9/20/2016;
Prosecution history of the instant application;
An interview conducted 2/17/2021, a summary attached, in which the Examiner requested a terminal disclaimer, filed against the said U.S. Patent 10338961, filed and approved 2/17/2021;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 2-21 (renamed to claims 1-20) are allowed. 
 
Reasons for Allowable
4. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's non-Final Office Actions of October 5, 2020, the rejections were made under U.S.C. $103 as being unpatentable over
Ghose: "FILE SYSTEM HAVING PREDICTABLE REAL-TIME PERFORMANCE", (U.S. Patent Application Publication US 20070067595 Al, filed Sep. 15, 2006 and published Mar. 22, 2007) in view of 
Modzelewski et al.: "ISOLATING DATA STORAGE MIRRORING OPERATIONS", (U.S. Application Publication US 20140181436 A1, filed Dec. 20, 2012 and published Jun. 26, 2014, hereafter "Modzelewski").

In a response to the above Office Actions of October 5, 2020, the Remarks, Arguments and Amendment filed December 31, 2020, in respect of claims 2, 11 and 20, the Applicant argued that 
“Ghose, however, fails to disclose selecting a group of file operation requests to be performed together with the particular file operation request. Rather, Ghose only ever groups file operation requests to remove and defer the operations in favor of a higher priority operation request, because Ghose is only concerned with rearranging and optimizing the schedule of operations in the queue of requests, to be individually completed. Accordingly, because Ghose never discloses or suggests selecting a group of file operation requests to be performed together with the particular file operation request, the group of file operation requests having a common operation type with the operation type of the selected particular file operation request, Ghose certainly fails to disclose or suggest sending a single request to perform both the selected group of file operation requests and the selected particular file operation request. That is, Ghose discloses reordering operation requests and potentially removes a group of requests to defer execution, and never discloses or suggests selecting a group of operation requests for execution together and sending a single request to perform the group of operation requests", and continued to argue that 
“Modzelewski generally discloses the mirrored migration of data from an online storage provider to another location by allowing the system to migrate data over time as it receives command to store/access, or modify data. See Modzelewski at Paragraph [0016]. Instead of initiating the file operation at the new storage location immediately, the system can add the file operation to a queue with instructions that include timing of storage of data and prioritization types. See Id at Paragraph [0019]. Modzelewski fails, however, to cure the deficiencies of Ghose because Modzelewski also fails to disclose selecting a group of file operation requests to be performed together with the particular file operation request, the group of file operation requests having a common operation type with the operation type of the selected particular file operation request, a single request to perform both the selected group of file operation requests and the selected particular file operation request.”.

A further review of the claimed subject matter that is specifically limited to optimizing file operation tasks in distributed systems through task clustering and division, with respect to the above arguments, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner was further persuaded that features identified in the subject matters 
“receiving, by a data processing apparatus, a plurality of file operation requests, 
each file operation request representing a request to perform an operation on at least one file maintained in a distributed file system and corresponding to a priority and to an operation type;
selecting, by the data processing apparatus, a particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests;
in response to selecting the particular file operation request of the plurality of file operation requests based on the priority of the particular file operation request relative to the priorities of the plurality of file operation requests, 
selecting, by the data processing apparatus a group of file operation requests to be performed together with the particular file operation request, 
the group of file operation requests having a common operation type with the operation type of the selected particular file operation request; and
sending, by the data processing apparatus, a single request to perform both the selected group of file operation requests and the selected particular file operation request” are among the merits of allowable subject matters of the application, respectively. 

An update search on prior art in domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, EAST, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 1, 11 and 20. 

Claims (2-10), (12-19) and (21) are directly or indirectly dependent upon the independent claims 1, 11 and 20, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 2-21 (renamed to claims 1-20) are allowed. 

Conclusions
5.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
6. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO 
KUEN S LU   /Kuen S Lu/
Art Unit 2156  
Primary Patent Examiner  
February 20, 2021